 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) to be effective as of March 31, 2015 (the
“Effective Date”), contingent upon the closing of the “Merger” (as defined in
the Agreement and Plan of Merger, dated as of October 30, 2014, by and among
Omega Healthcare Investors, Inc., OHI Healthcare Properties Holdco, Inc., OHI
Healthcare Properties Limited Partnership, L.P., Aviv REIT, Inc. and Aviv
Healthcare Properties Limited Partnership (the “Merger Agreement”)), with
certain provisions to effective January 1, 2015 where specified below, among OHI
Asset Management LLC (the “Company”), Omega Healthcare Investors, Inc. (the
“Parent”), and Robert O. Stephenson (the “Executive”). This Agreement shall
immediately and automatically be null and void and be of no force or effect if
the Merger Agreement is terminated such that the Merger does not occur.

 

INTRODUCTION

 

The Company and the Executive are parties to an employment agreement effective
November 15, 2013. The Company is an indirect of subsidiary of the Parent. The
Parent formed the Company to employ, beginning as of January 1, 2015,
individuals who immediately before then were employees of the Company.
Accordingly, the Executive has been employed by the Company since January 1,
2015 and has continued to serve as the Chief Financial Officer of the Parent.
The Company, the Parent and the Executive now desire to enter into this
Agreement to replace and supersede the existing employment agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.         Terms and Conditions of Employment.

 

(a)         Employment. From January 1, 2015 through the Effective Date and
during the Term, the Company will employ the Executive, and the Executive (i)
will serve on a full-time basis as the Chief Financial Officer of the Parent and
the Chief Financial Officer of the Company until a Change in Control, and upon
and following a Change in Control will have such job position as may be assigned
by the Parent and the Company, and (ii) will have such responsibilities and
authority as may from time to time be assigned to the Executive by the Chief
Executive Officer of the Parent. In this capacity, Executive will provide unique
services to the Parent and the Company and be privy to the Parent’s and the
Company’s Confidential Information and Trade Secrets. The Executive will report
to the Chief Executive Officer of the Parent until a Change in Control, and upon
and following a Change in Control will report to such position as may be
established by the Parent and the Company. The Executive’s primary office will
be at the Parent’s headquarters in such geographic location within the United
States as may be determined by the Parent.

 

(b)         Exclusivity.  Throughout the Executive’s employment hereunder, the
Executive shall devote substantially all of the Executive’s time, energy and
skill during regular business hours to the performance of the duties of the
Executive’s employment, shall faithfully and industriously perform such duties,
and shall diligently follow and implement all management policies and decisions
of the Parent; provided, however, that this provision is not intended to prevent
the Executive from managing his investments, so long as he gives his duties to
the Parent and the Company first priority and such investment activities do not
interfere with his performance of duties for the Parent and the Company.
Notwithstanding the foregoing, other than with regard to the Executive’s duties
to the

 

 

 

 

Parent and the Company, the Executive will not accept any other employment
during the Term, perform any consulting services during the Term, or serve on
the board of directors or governing body of any other business, except with the
prior written consent of the Chief Executive Officer of the Parent. Further, the
Executive has disclosed on Exhibit A hereto, all of his nonpublic company
healthcare related investments, and agrees not to make any investments during
the Term hereof except as a passive investor. The Executive agrees during the
Term not to own directly or indirectly equity securities of any public
healthcare related company (excluding the Parent) that represents five percent
(5%) or more of the value or voting power of the equity securities of such
company.

 

2.         Compensation.

 

(a)          Base Salary.  The Company shall pay the Executive base salary of
$450,000 per annum effective January 1, 2015, which base salary will be subject
to review effective as of January 1, 2016, and at least annually thereafter by
the Compensation Committee of the Board of Directors of the Parent (the
“Compensation Committee”) for possible increases. The base salary shall be
payable in equal installments, no less frequently than twice per month, in
accordance with the Company’s regular payroll practices.

 

(b)         Bonus.

 

(i)          The Executive shall be eligible to earn from the Company an annual
bonus of 100%, 75% and 50%, respectively, of the Executive’s annual base salary
for high, target and threshold performance, respectively, (the “Bonus”), which
Bonus, if any, shall be payable (A) promptly following the availability to the
Company of the required data to calculate the Bonus for the year for which the
Bonus is earned (which data may in the Compensation Committee’s discretion
include audited financial statements), and (B) by no later than March 15 of the
year following the year for which the Bonus is earned.

 

(ii)         The Bonus metrics, the relative weighting of the bonus metrics and
the specific threshold, target and high levels of each metric for 2015 have been
previously established by the Compensation Committee. The same performance
metrics and the weighting, but not the specific required levels at threshold,
target and high, will continue to apply for each subsequent year of the Term
unless the Compensation Committee changes the metrics or the weighting by no
later than the first ninety (90) days of the year in which such change is to
occur. If the Compensation Committee changes the metrics or the weighting with
respect to a year, it will communicate the new metrics and the weighting, and
the required levels for threshold, target and high performance to the Executive
promptly after it approves such changes (which approval must occur no later than
the first ninety (90) days of the year in which the change is made or the same
metrics, weightings and required levels for threshold, target and high
performance utilized in the prior year will continue to be effective). After any
such change is made, the changed metrics and the weighting, but not the required
levels for threshold, target and high performance, will continue to apply to
each subsequent year of the Term, unless the Compensation Committee takes
further action to change the metrics or weighting in the same manner described
above. Regardless of whether or not the Compensation Committee changes the
metrics or the weighting for a year, it will establish the required levels for
threshold, target and high performance for the year by no later than the first
ninety (90) days of the year; provided, however that if the required levels for
threshold, target and high performance for any year are based on objective
criteria including, without limitation but by way of example, objective criteria

 

2

 

 

contained in the Parent’s or the Company’s annual budget for the then current
year, then such required levels for threshold, target and high performance will
be established no later than the later of the first ninety (90) days of the year
or the date the Board of Directors of the Parent approves the budget or such
other objective criteria upon which such required levels are based. Promptly
thereafter, the Compensation Committee will communicate the required levels for
threshold, target and high performance for the year to the Executive. All
required levels for threshold, target and high performance for any year that are
based on objective criteria of the type contained in the Parent’s or the
Company’s budget will be based on the Parent’s or the Company’s budget for the
subject year that has been approved by the Board of Directors of the Parent.

 

(iii)        The Executive will be eligible for a prorated Bonus, prorated in
accordance with procedures established in the Compensation Committee’s
discretion, if the Executive terminates employment during a calendar year due to
death. In addition, if the Term is not extended beyond December 31, 2017, the
Executive will be eligible for a Bonus for 2017 if he remains employed through
December 31, 2017. Otherwise, the Executive will be eligible for a Bonus for any
calendar year only if the Executive remains employed by the Company on the date
the Bonus is paid, unless otherwise provided by the terms of the applicable
bonus plan or the Compensation Committee.

 

(c)         Long-Term Incentive Compensation. The Executive shall be entitled to
participate in any other long-term incentive compensation program for executive
officers generally that is approved by the Compensation Committee.

 

(d)         Expenses.  The Executive shall be entitled to be reimbursed in
accordance with Company policy for reasonable and necessary expenses incurred by
the Executive in connection with the performance of the Executive’s duties of
employment hereunder; provided, however, the Executive shall, as a condition of
such reimbursement, submit verification of the nature and amount of such
expenses in accordance with the reasonable reimbursement policies from time to
time adopted by the Company. In the case of taxable reimbursements or in-kind
benefits that are subject to Section 409A of the Internal Revenue Code, the
policy must provide an objectively determinable nondiscretionary definition of
expenses eligible for reimbursement or in-kind benefits to be provided, the
expense must be incurred or in-kind benefit must be provided during the period
that the Executive is employed by or performing services for the Company, unless
a different objectively and specifically prescribed period is specified under
the applicable policy, the amount of expenses that are eligible for
reimbursement or in-kind benefits provided during the Executive’s taxable year
may not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, the reimbursement must be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred, and the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(e)         Paid Time Off.  The Executive shall be entitled to paid time off in
accordance with the terms of Company policy.

 

(f)         Benefits.  In addition to the benefits payable to the Executive
specifically described herein, the Executive shall be entitled to such benefits
as generally may be made available to all other executive officers of the
Company from time to time; provided, however, that nothing contained herein
shall require the establishment or continuation of any particular plan or
program.

 

3

 

 

(g)         Withholding.  All payments pursuant to this Agreement shall be
reduced for any applicable state, local, or federal tax withholding obligations.

 

(h)         Insurance and Indemnification.  The Executive shall be entitled to
indemnification, including advancement of expenses (if applicable), in
accordance with and to the extent provided by the Parent’s bylaws and articles
of incorporation and the Company’s operating agreement, and any separate
indemnification agreement, if any. In addition, the Executive shall be covered
under the Company’s director and officer liability insurance policy.

 

3.         Term, Termination and Termination Payments.

 

(a)         Term.  The term of this Agreement (the “Term”) shall begin as of the
Effective Date and shall continue through December 31, 2017, unless sooner
terminated pursuant to Section 3(b) hereof.

 

(b)         Termination.  This Agreement and the employment of the Executive by
the Company hereunder shall only be terminated: (i) by expiration of the Term;
(ii) by the Company without Cause; (iii) by the Executive for Good Reason;
(iv) by the Company or the Executive due to the Disability of the Executive;
(v) by the Company for Cause; (vi) by the Executive for other than Good Reason
or Disability, upon at least sixty (60) days prior written notice to the
Company; or (vii) upon the death of the Executive. Any termination of employment
from the Company shall also be deemed to constitute a cessation of services from
the Parent. Notice of termination by any party shall be given in writing prior
to termination and shall specify the basis for termination and the effective
date of termination. Further, notice of termination for Cause by the Company or
Good Reason by the Executive shall specify the facts alleged to constitute
termination for Cause or Good Reason, as applicable. Except as provided in
Section 3(c), the Executive shall not be entitled to any payments or benefits
after the effective date of the termination of this Agreement, except for base
salary pursuant to Section 2(a) accrued up to the effective date of termination,
any unpaid earned and accrued Bonus, if any, pursuant to Section 2(b), pay for
accrued but unused vacation that the Employer is legally obligated to pay
Employee, if any, and only if the Employer is so obligated, as provided under
the terms of any other employee benefit and compensation agreements or plans
applicable to the Executive, expenses required to be reimbursed pursuant to
Section 2(d), and any rights to payment the Executive has under Section 2(h).

 

(c)         Termination by the Company without Cause or by the Executive for
Good Reason.

 

(i)          If the employment of the Executive is terminated by the Company
without Cause or by the Executive for Good Reason, the Company will pay the
Executive one and one-half times the sum of (A) his base salary pursuant to
Section 2(a) hereof, plus (B) an amount equal to the average annual Bonus paid
to the Executive by the Company or the Parent for the three most recently
completed calendar years prior to termination of employment; provided, however,
that if the Executive’s termination of employment occurs before the Bonus, if
any, for the most recently completed calendar year is payable, then the
averaging will be determined by reference to the three most recently completed
calendar years before that calendar year. Such amount shall be paid in
substantially equal installments not less frequently than twice per month over
the eighteen (18) month period commencing as of the date of termination of
employment, provided that the first payment shall be made sixty (60) days
following termination of employment and shall include all payments accrued from
the date of termination of employment to the date of the first payment;
provided, however, if the

 

4

 

 

Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code, as amended (the “Code”), at the date of his termination
of employment then, to the extent required to avoid a tax under Code Section
409A, payments which would otherwise have been made during the first six (6)
months after termination of employment shall be withheld and paid to the
Executive during the seventh month following the date of his termination of
employment. Notwithstanding the foregoing, if the total payments to be paid to
the Executive hereunder, along with any other payments to the Executive, would
result in the Executive being subject to the excise tax imposed by Code Section
4999, the Company shall reduce the aggregate payments to the largest amount
which can be paid to the Executive without triggering the excise tax, but only
if and to the extent that such reduction would result in the Executive retaining
larger aggregate after-tax payments. The determination of the excise tax and the
aggregate after-tax payments to be received by the Executive will be made by the
Company after consultation with its advisors and in material compliance with
applicable law. For this purpose, the parties agree that the payments provided
for in this Section 3(c) (i) are intended to be reasonable compensation for
refraining from performing services after termination of employment (i.e, the
Executive’s obligations pursuant to Sections 4, 5 and 6) to the maximum extent
possible, and if necessary or desirable, the Company will retain a valuator or
consultant to determine the amount constituting reasonable compensation. If
payments are to be reduced, to the extent permissible under Code Section 4999,
payments will be reduced in a manner that maximizes the after-tax economic
benefit to the Executive and to the extent consistent with that objective, in
the following order of precedence: (A) first, payments will be reduced in order
of those with the highest ratio of value for purposes of the calculation of the
parachute payment to projected actual taxable compensation to those with the
lowest such ratio, (B) second, cash payments will be reduced before non-cash
payments, and (C) third, payments to be made latest in time will be reduced
first. Any reduction will be made in a manner that is intended to avoid a tax
being incurred under Code Section 409A.

 

(ii)         If the Term is not extended beyond December 31, 2017 or the Term is
not extended beyond December 31, 2017 and the Company or the Executive
terminates the Executive’s employment upon or following expiration of the Term,
such termination shall not be deemed to be a termination of the Executive’s
employment by the Company without Cause or a resignation by Executive for Good
Reason.

 

(iii)        Notwithstanding any other provision hereof, as a condition to the
payment of the amounts in this Section, the Executive shall be required to
execute and not revoke within the revocation period provided therein, the
Release. The Company shall provide the Release for the Executive’s execution in
sufficient time so that if the Executive timely executes and returns the
Release, the revocation period will expire before the date the Executive is
required to begin to receive payment pursuant to Section 3(c)(i).

 

(d)         Survival.  The covenants in Section 3 hereof shall survive the
termination of this Agreement and shall not be extinguished thereby.

 

4.         Ownership and Protection of Proprietary Information.

 

(a)         Confidentiality.  All Confidential Information and Trade Secrets of
the Company and its Affiliates and all physical embodiments thereof received or
developed by the Executive while employed by the Company or the Parent are
confidential to and are and will remain the sole and exclusive property of the
Company and its Affiliates. Except to the extent necessary to perform the

 

5

 

 

duties assigned by the Parent or the Company hereunder, and except to the extent
required by law, the Executive will hold such Confidential Information and Trade
Secrets in trust and strictest confidence, and will not use, reproduce,
distribute, disclose or otherwise disseminate the Confidential Information and
Trade Secrets or any physical embodiments thereof and may in no event take any
action causing or fail to take the action necessary in order to prevent, any
Confidential Information and Trade Secrets disclosed to or developed by the
Executive to lose its character or cease to qualify as Confidential Information
or Trade Secrets.

 

(b)         Return of Company Property.  Upon request by the Company, and in any
event upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including any payments pursuant to
Section 3 hereof), the Executive will promptly deliver to the Company all
property belonging to the Company and its Affiliates, including, without
limitation, all Confidential Information and Trade Secrets of the Company and
its Affiliates (and all embodiments thereof) then in the Executive’s custody,
control or possession.

 

(c)         Survival.  The covenants of confidentiality set forth herein will
apply on and after the date hereof to any Confidential Information and Trade
Secrets disclosed by the Company or an Affiliate or developed by the Executive
while employed or engaged by the Company or the Parent prior to or after the
date hereof. The covenants restricting the use of Confidential Information will
continue to apply for a period of two years following the termination of this
Agreement. The covenants restricting the use of Trade Secrets will continue to
apply following termination of this Agreement for so long as permitted by the
governing law.

 

5.         Non-Competition and Non-Solicitation Provisions.

 

(a)         The Executive agrees that during the Applicable Period, the
Executive will not (except on behalf of or with the prior written consent of the
Company, which consent may be withheld in Company’s sole discretion), within the
Area either directly or indirectly, on his own behalf, or in the service of or
on behalf of others, provide managerial services or management consulting
services substantially similar to those Executive provides for the Company or an
Affiliate to any Competing Business. As of the Effective Date, the Executive
acknowledges and agrees that the Business of the Company is conducted in the
Area.

 

(b)         The Executive agrees that during the Applicable Period, he will not,
either directly or indirectly, on his own behalf or in the service of or on
behalf of others solicit any individual or entity which is an actual or, to his
knowledge, actively sought prospective client of the Company or any of its
Affiliates (determined as of date of termination of employment) with whom he had
material contact while he was an executive officer of the Parent or the Company,
for the purpose of offering services substantially similar to those offered by
the Company or an Affiliate.

 

(c)         The Executive agrees that during the Applicable Period, he will not,
either directly or indirectly, on his own behalf or in the service of or on
behalf of others, solicit for employment with a Competing Business any person
who is a management level employee of the Company or an Affiliate with whom
Executive had contact during the last year of Executive’s employment with the
Company or the Parent. The Executive shall not be deemed to be in breach of this
covenant solely because an employer for whom he may perform services may
solicit, divert, or hire a management level employee of the Company or an
Affiliate provided that Executive does not engage in the activity proscribed by
the preceding sentence.

 

6

 

 

(d)         The Executive agrees that during the Applicable Period, except to
the extent required by law, he will not make any statement (written or oral)
that could reasonably be perceived as disparaging to the Company or any person
or entity that he reasonably should know is an Affiliate.

 

(e)         In the event that this Section 5 is determined by a court which has
jurisdiction to be unenforceable in part or in whole, the court shall be deemed
to have the authority to strike any unenforceable provision, or any part thereof
or to revise any provision to the minimum extent necessary to be enforceable to
the maximum extent permitted by law.

 

(f)         The provisions of this Section 5 shall survive termination of this
Agreement, except that if the Executive remains employed by the Company through
December 31, 2017 and the Term expires at December 31, 2017, and as a result no
severance is payable pursuant to Section 3 of this Agreement, then the
provisions of this Section 5 shall also expire at December 31, 2017.

 

6.         Remedies and Enforceability.

 

The Executive agrees that the covenants, agreements, and representations
contained in Sections 4 and 5 hereof are of the essence of this Agreement; that
each of such covenants are reasonable and necessary to protect and preserve the
interests and properties of the Company and its Affiliates; that irreparable
loss and damage will be suffered by the Company and its Affiliates should the
Executive breach any of such covenants and agreements; that each of such
covenants and agreements is separate, distinct and severable not only from the
other of such covenants and agreements but also from the other and remaining
provisions of this Agreement; that the unenforceability of any such covenant or
agreement shall not affect the validity or enforceability of any other such
covenant or agreements or any other provision or provisions of this Agreement;
and that, in addition to other remedies available to it, including, without
limitation, termination of the Executive’s employment for Cause, the Company and
the Parent shall be entitled to seek both temporary and permanent injunctions to
prevent a breach or contemplated breach by the Executive of any of such
covenants or agreements.

 

7.         Notice.

 

All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

 

  If to the Company: Omega Healthcare Investors, Inc.     Suite 3500     200
International Circle     Hunt Valley MD 21030     Attn: Chairman         If to
the Executive: to the last address the Company     has on file for the Executive

 

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.

 

7

 

 

8.         Miscellaneous.

 

(a)         Assignment.  The rights and obligations of the Company and the
Parent under this Agreement shall inure to the benefit of the Company’s and the
Parent’s successors and assigns. This Agreement may be assigned by the Company
or the Parent to any legal successor to the Company’s or the Parent’s business
or to an entity that purchases all or substantially all of the assets of the
Company or the Parent, but not otherwise without the prior written consent of
the Executive. In the event the Company or the Parent assigns this Agreement as
permitted by this Agreement and the Executive remains employed by the assignee,
the “Company” as defined herein will refer to the assignee and the Executive
will not be deemed to have terminated his employment hereunder until the
Executive terminates his employment with the assignee. The Executive may not
assign this Agreement.

 

(b)         Waiver.  The waiver of any breach of this Agreement by any party
shall not be effective unless in writing, and no such waiver shall constitute
the waiver of the same or another breach on a subsequent occasion.

 

(c)         Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland. The parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

 

(d)         Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.

 

(e)         Amendment.  This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
parties hereto.

 

(f)          Severability.  Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.

 

(g)         Captions and Section Headings.  Except as set forth in Section 9
hereof, captions and section headings used herein are for convenience only and
are not a part of this Agreement and shall not be used in construing it.

 

9.         Definitions.

 

(a)         “Affiliate” means any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company.

 

(b)         “Applicable Period” means the period commencing as of the date of
this Agreement and ending eighteen (18) months after the termination of the
Executive’s employment with the Company or any of its Affiliates.

 

8

 

 

(c)         “Area” means the states, areas and countries listed on Exhibit B
hereto and all other states in which the Company or any of its Affiliates owns,
acquires, develops, invests in, leases, finances the ownership of, or finances
the operation of any skilled nursing facilities, senior housing, long-term care
facilities, assisted living facilities, or other residential healthcare-related
real estate.

 

(d)         “Business of the Company” means any business with the primary
purpose of leasing assets to healthcare operators, or financing the ownership of
or financing the operation of skilled nursing facilities, senior housing,
long-term care facilities, assisted living facilities, or other residential
healthcare-related real estate.

 

(e)         “Cause” the occurrence of any of the following events:

 

(i)          willful refusal by the Executive to follow a lawful direction of
the person in the position to which the Executive reports, provided the
direction is not materially inconsistent with the duties or responsibilities of
the Executive’s position, which refusal continues after the person in the
position to which the Executive reports has again given the direction in
writing;

 

(ii)         willful misconduct or reckless disregard by the Executive of his
duties or with respect to the interest or material property of the Company or an
Affiliate;

 

(iii)         intentional disclosure by the Executive to an unauthorized person
of Confidential Information or Trade Secrets, which causes material harm to the
Company or an Affiliate;

 

(iv)        any act by the Executive of fraud against, material misappropriation
from or significant dishonesty to either the Company or an Affiliate, or any
other party, but in the latter case only if in the reasonable opinion of at
least two-thirds of the members of the Board of Directors of the Parent, such
fraud, material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates;

 

(v)         commission by the Executive of a felony as reasonably determined by
at least two-thirds of the members of the Board of Directors of the Parent; or

 

(vi)        a material breach of this Agreement by the Executive, provided that
the nature of such breach shall be set forth with reasonable particularity in a
written notice to the Executive who shall have ten (10) days following delivery
of such notice to cure such alleged breach, provided that such breach is, in the
reasonable discretion of the Board of Directors of the Parent, susceptible to a
cure.

 

(f)          “Change in Control” means any one of the following events which
occurs following the Effective Date:

 

(i)          the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Parent or any employee benefit plan of the Parent or an Affiliate, or any
corporation pursuant to a reorganization, merger or consolidation, of equity
securities of the Parent that in the aggregate represent

 

9

 

 

thirty percent (30%) or more of the total voting power of the Parent’s then
outstanding equity securities;

 

(ii)         the acquisition, directly or indirectly, by any “person” or
“persons” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Parent or any employee benefit
plan of the Parent or an Affiliate, or any corporation pursuant to a
reorganization, merger or consolidation of equity securities of the Parent,
resulting in such person or persons holding equity securities of the Parent
that, together with equity securities already held by such person or persons, in
the aggregate represent more than fifty percent (50%) of the total fair market
value or total voting power of the Parent’s then outstanding equity securities;

 

(iii)         individuals who as of the date hereof, constitute the Board of
Directors of the Parent (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the parent (the
“Board”); provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Parent’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

(iv)        a reorganization, merger or consolidation, with respect to which
persons who were the holders of equity securities of the Parent immediately
prior to such reorganization, merger or consolidation, immediately thereafter,
own equity securities of the surviving entity representing less than fifty
percent (50%) of the combined ordinary voting power of the then outstanding
voting securities of the surviving entity; or

 

(v)         the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
any corporation pursuant to a reorganization, merger or consolidation, of assets
of the Parent that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Parent immediately before such acquisition.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Executive participates in a capacity other than in his capacity as
an officer, employee, or director of the Parent or an Affiliate.

 

(g)         “Competing Business” means the entities listed below and any person,
firm, corporation, joint venture, or other business that is engaged in the
Business of the Company:

 

(i)          Ventas, Inc.,

(ii)         Health Care Property Investors Inc.,

(iii)        Healthcare Realty Trust,

 

10

 

 

(iv)        National Health Investors Inc.,

(v)         National Health Realty, Inc.,

(vi)        Senior Housing Properties Trust,

(vii)       Health Care REIT Inc.,

(viii)      LTC Properties Inc.,

(ix)        Medical Properties Trust, Inc.,

(x)         Sabra Health Care REIT, Inc., and

(xi)        Formation Capital, LLC.

 

(h)         “Confidential Information” means data and information relating to
the business of the Company or an Affiliate (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Executive or of which
the Executive became aware as a consequence of or through his relationship to
the Company or an Affiliate and which has value to the Company or an Affiliate
and is not generally known to its competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Executive without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates by the Executive.

 

(i)          “Disability” means the inability of the Executive to perform the
material duties of his position hereunder due to a physical, mental, or
emotional impairment, for a ninety (90) consecutive day period or for aggregate
of one hundred eighty (180) days during any three hundred sixty-five (365) day
period.

 

(j)          “Good Reason” means the occurrence of all of the events listed in
either (i) or (ii) below:

 

(i)         (A)        the Company or the Parent materially breaches this
Agreement, including without limitation, a material diminution, but only prior
to a Change in Control, of the Executive’s responsibilities as Chief Financial
Officer of the Parent, as reasonably modified by the Chief Executive Officer of
the Parent from time to time hereafter, such that the Executive would no longer
have responsibilities substantially equivalent to those of other chief financial
officers at companies with similar revenues and market capitalization;

 

(B)         the Executive gives written notice to the Company of the facts and
circumstances constituting the breach of the Agreement within ten (10) days
following the occurrence of the breach;

 

(C)         the Company fails to remedy the breach within ten (10) days
following the Executive’s written notice of the breach; and

 

(D)         the Executive terminates his employment within thirty (30) days
following the Company’s failure to remedy the breach; or

 

(ii)         (A)         the Company requires the Executive to relocate the
Executive’s primary place of employment to a new location that is more than
fifty (50) miles

 

11

 

 

(calculated using the most direct driving route) from its current location,
without the Executive’s consent;

 

(B)         the Executive gives written notice to the Company within ten (10)
days following receipt of notice of relocation of his objection to the
relocation;

 

(C)         the Company fails to rescind the notice of relocation within ten
(10) days following the Executive’s written notice; and

 

(D)         the Executive terminates his employment within thirty (30) days
following the Company’s failure to rescind the notice.

 

(k)         “Release” means a comprehensive release, covenant not to sue, and
non-disparagement agreement from the Executive in favor of the Company, its
executives, officers, directors, Affiliates, and all related parties, in the
form attached hereto as Exhibit C; provided, however, the Company may make any
changes to the Release as it determines to be necessary only to ensure that the
Release is enforceable under applicable law.

 

(l)          “Term” has the meaning as set forth in Section 3(a) hereof.

 

(m)        “Termination of employment” and similar terms shall refer solely to a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended.

 

(n)         “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.

 

12

 

 

IN WITNESS WHEREOF, the Company, the Parent and the Executive have each executed
and delivered this Agreement as of the date first shown above.

 

  THE COMPANY:       OHI ASSET MANAGEMENT LLC       By: /s/ C. Taylor Pickett  
  C. Taylor Pickett, Chief Executive Officer         THE PARENT       OMEGA
HEALTHCARE INVESTORS, INC.       By: /s/ C. Taylor Pickett     C. Taylor
Pickett, Chief Executive Officer         THE EXECUTIVE:   /s/ Robert O.
Stephenson   Robert O. Stephenson

 

13

 

 

EXHIBIT A

 

Investment Ownership

 

None

 

None

 

 

 

 

EXHIBIT B

 

STATES, AREAS AND COUNTRIES

 

Alabama

Arkansas

Arizona

California

Colorado

Connecticut

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Mexico

North Carolina

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

Wisconsin

 

England

 

 

 

 

EXHIBIT C

 

RELEASE AGREEMENT PURSUANT TO

EMPLOYMENT AGREEMENT

 

This Agreement (this “Agreement”) is made this ___ day of _____, 20__, among OHI
ASSET MANAGEMENT LLC (“Employer”), OMEGA HEALTHCARE INVESTORS, INC. (“Parent”)
and ________________ (“Employee”).

 

Introduction

 

Employer, Parent and Employee entered into an Employment Agreement dated
________, 2015 (the “Employment Agreement”).

 

The Employment Agreement requires that as a condition to Employer’s obligation
to pay payments and benefits under Section 3(c) of the Employment Agreement (the
“Severance Benefits”), Employee must provide a release and agree to certain
other conditions as provided herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.[For Employee under age 40: The effective date of this Agreement shall be the
date on which Employee signs this Agreement (“the Effective Date”), at which
time this Agreement shall be fully effective and enforceable.]

 

[For Employee age 40 and over or group termination of Employees age 40 and over:
Employee has been offered [twenty-one (21) days] [forty-five (45) days if group
termination] from receipt of this Agreement within which to consider this
Agreement. The effective date of this Agreement shall be the date eight (8) days
after the date on which Employee signs this Agreement (“the Effective Date”).
For a period of seven (7) days following Employee’s execution of this Agreement,
Employee may revoke this Agreement, and this Agreement shall not become
effective or enforceable until such seven (7) day period has expired. Employee
must communicate the desire to revoke this Agreement in writing. Employee
understands that he or she may sign the Agreement at any time before the
expiration of the [twenty-one (21) day] [forty-five (45) day] review period. To
the degree Employee chooses not to wait [twenty-one (21) days] [forty-five (45)
days] to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time. Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.]

 

2.In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any claims as specifically provided in this Agreement,
the Employer will provide Employee with the Severance Benefits.

 

3.[For Employee age 40 or over or group termination of Employees age 40 and
over:  Employee acknowledges and agrees that this Agreement is in compliance
with the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and

 

 

 

 

that the releases set forth in this Agreement shall be applicable, without
limitation, to any claims brought under these Acts.]

 

The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in Section 2 of this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.

 

Employee has been advised to consult an attorney prior to entering into this
Agreement [For Employee age 40 or over or group termination of Employees age 40
and over: and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing].

 

[For under age 40: Employee has been offered an ample opportunity from receipt
of this Agreement within which to consider this Agreement.]

 

By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.

 

4.[For group termination of Employees age 40 and over:  Employer has
________________________________________________ [Employer to describe class,
unit, or group of individuals covered by termination program, any eligibility
factors, and time limits applicable] and such employees comprise the “Decisional
Unit.” Attached as “Attachment 1” to this Agreement is a list of ages and job
titles of persons in the Decisional Unit who were and who were not selected for
termination and the offer of consideration for signing the Agreement.]

 

5.This Agreement shall in no way be construed as an admission by Employer or
Parent that it has acted wrongfully with respect to Employee or any other person
or that Employee has any rights whatsoever against Employer or Parent. Employer
and Parent specifically disclaim any liability to or wrongful acts against
Employee or any other person on the part of themselves, their employees or their
agents.

 

6.As a material inducement to Employer and Parent to enter into this Agreement,
Employee hereby irrevocably releases Employer and Parent and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of Employer and
Parent and all persons acting by, through, under or in concert with them
(collectively, the “Releasees”), from any and all charges, claims, liabilities,
agreements, damages, causes of action, suits, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, including, but not limited to, rights arising out
of alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort, or any legal
restrictions on Employer’s right to terminate employees, or any federal, state
or other governmental statute, regulation, or ordinance, including, without
limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991 (race, color, religion, sex, and national origin
discrimination); (2) the Employee Retirement Income Security Act (“ERISA”); (3)
42 U.S.C. § 1981 (discrimination); (4) the Americans with Disabilities Act
(disability discrimination); (5) the Equal Pay Act; [For Employee age 40 or

 

2

 

 

over or group termination of Employees age 40 and over: (6) the Age
Discrimination in Employment Act; (7) the Older Workers Benefit Protection Act;]
(6) Executive Order 11246 (race, color, religion, sex, and national origin
discrimination); (7) Executive Order 11141 (age discrimination); (8) Section 503
of the Rehabilitation Act of 1973 (disability discrimination); (9) negligence;
(10) negligent hiring and/or negligent retention; (11) intentional or negligent
infliction of emotional distress or outrage; (12) defamation; (13) interference
with employment; (14) wrongful discharge; (15) invasion of privacy; or
(16) violation of any other legal or contractual duty arising under the laws of
the State of Maryland or the laws of the United States (“Claim” or “Claims”),
which Employee now has, or claims to have, or which Employee at any time
heretofore had, or claimed to have, or which Employee at any time hereinafter
may have, or claim to have, against each or any of the Releasees, in each case
as to acts or omissions by each or any of the Releasees up to the time Employee
signs this Agreement.

 

7.The release in the preceding paragraph of this Agreement does not apply to
(a) all benefits and awards (including without limitation cash and stock
components) which pursuant to the terms of any compensation or benefit plans,
programs, or agreements of the Employer are earned or become payable, but which
have not yet been paid, and (b) pay for accrued but unused vacation that
Employer is legally obligated to pay Employee, if any, and only if the Employer
is so obligated, (c) unreimbursed business expenses for which Employee is
entitled to reimbursement under Employer’s policies, (d) any rights to
indemnification that Employee has under any directors and officers or other
insurance policy Employer maintains or under the bylaws and articles of
incorporation of Employer, and under any indemnification agreement, if any, and
(e) any rights the Employee may have (if any) to workers compensation benefits.

 

8.Employee promises that he will not make statements disparaging to any of the
Releasees. Employee agrees not to make any statements about any of the Releasees
to the press (including without limitation any newspaper, magazine, radio
station or television station) or in any social or electronic media outlet
without the prior written consent of Employer. The obligations set forth in the
two immediately preceding sentences will expire two years after the Effective
Date. Employee will also cooperate with Employer and its affiliates if Employer
requests Employee’s testimony. To the extent practicable and within the control
of Employer, Employer will use reasonable efforts to schedule the timing of
Employee’s participation in any such witness activities in a reasonable manner
to take into account Employee’s then current employment, and will pay the
reasonable documented out-of-pocket expenses that Employer pre-approves and that
Employee incurs for travel required by Employer with respect to those
activities.

 

9.Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone. However, Employee may disclose
it to a member of his immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone. Employee understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself. This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure. However, Employee will notify Employer promptly upon becoming aware
of that legal necessity and provide it with reasonable details of that legal
necessity.

 

3

 

 

10.Employee has not filed or caused to be filed any lawsuit, complaint or charge
with respect to any Claim he releases in this Agreement. Employee promises never
to file or pursue a lawsuit, complaint or charge based on any Claim released by
this Agreement, except that Employee may participate in an investigation or
proceeding conducted by an agency of the United States Government or of any
state. Notwithstanding the foregoing, Employee is not prohibited from filing a
charge with the Equal Employment Opportunity Commission but expressly waives his
right to personal recovery as a result of such charge. Employee also has not
assigned or transferred any claim he is releasing, nor has he purported to do
so. [For group termination of Employees age 40 and over: Employee covenants and
agrees not to institute, or participate in any way in anyone else’s actions
involved in instituting, any action against any of the members of the Decisional
Unit with respect to any Claim released herein.]

 

11.Employer, Parent and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Maryland. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

 

12.This Agreement sets forth the entire agreement among Employer, Parent and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between Employer and Employee pertaining to the subject
matter of this Agreement.

 

13.Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee. In any
litigation concerning the validity or enforceability of this contract or in any
litigation to enforce the provisions of this contract, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs, including
court costs and expert witness fees and costs.

 

Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.

 

Employee should take this Agreement home and carefully consider all of its
provisions before signing it. [For Employee age 40 or over or group termination
of Employees age 40 and over: Employee may take up to [twenty-one (21) days]
[forty-five (45) days if group termination] to decide whether Employee wants to
accept and sign this Agreement. Also, if Employee signs this Agreement, Employee
will then have an additional seven (7) days in which to revoke Employee’s
acceptance of this Agreement after Employee has signed it. This Agreement will
not be effective or enforceable, nor will any consideration be paid, until after
the seven (7) day revocation period has expired.] Again, Employee is free and
encouraged to discuss the contents and advisability of signing this Agreement
with an attorney of Employee’s choosing.

 

Employee should read carefully. This agreement includes a release of all known
and unknown claims through the effective date. Employee is strongly advised to
consult with an attorney before executing this document.

 

4

 

 

IN WITNESS WHEREOF, Employee, Employer and Parent have executed this Agreement
effective as of the date first written above.

 

  EMPLOYEE       Robert O. Stephenson       Signature       Date Signed      
OHI ASSET MANAGEMENT LLC       By: _______________________________       Title:
______________________________       OMEGA HEALTHCARE INVESTORS, INC.       By:
_______________________________       Title: ______________________________

 

5

 

 

ATTACHMENT I

 

[Insert descriptive name of decisional unit from the Agreement]

 

Employees Comprising the “Decisional Unit”

 

 

Job Title: Age: Participating: Not Participating:                              
                                                                               
                                                                               
                                                                               
         

 



 

 